Citation Nr: 0317648	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1967 to May 1970 
and from September 1970 to June 1973.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1994 rating decision, in which the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, continued the 40 percent rating assigned the 
veteran's lumbosacral strain.  In September 1997, the Board 
affirmed the RO's decision.

In October 1997, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals).  In 
April 1998, based on a Joint Motion to Remand the Decision of 
the Board of Veterans' Appeals and to Stay Further 
Proceedings (joint motion), the Court vacated and remanded 
the Board's September 1997 decision for proceedings 
consistent with the joint motion.  In September 1998 and 
December 2001, the Board remanded the veteran's claim to the 
RO for development suggested in the joint motion.


REMAND

A preliminary review of the claims folder reveals that the 
veteran's claim is not yet ready for appellate disposition.  
In a written statement received in May 2003, the veteran's 
representative indicated that the veteran had been receiving 
treatment for his back at the VA Medical Center in Muskogee, 
Oklahoma.  The representative requested VA to obtain records 
of this treatment, but did not indicate the dates of 
treatment.  

The Board is deemed to have constructive knowledge of records 
generated by VA and, in this case, has actual knowledge of 
the existence of such records.  Under Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992), these records are considered 
to be part of the claims file, despite their absence, and VA 
is obligated to obtain them 



provided they are pertinent to the appeal.  The outstanding 
VA records referred to in this case are pertinent as they 
involve the veteran's back treatment; therefore, they must be 
obtained and associated with the claims file on Remand.  

In addition, as indicated in its December 2001 Remand, there 
has been a significant change in the law during the pendency 
of this appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002)).  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).  In this case, in written statements 
received in May 2003 and July 2003, the representative argued 
that, because the veteran had not been seen by a VA examiner 
since March 2000, he should be afforded another examination 
of his back.  The veteran underwent a general examination for 
the VA in May 2002, but actual evaluation of the back was not 
accomplished.  Given that three years have passed since the 
veteran's last VA back examination, the Board agrees that 
such action should be taken on Remand to evaluate his 
increased rating claim.

Finally, in a letter dated December 2002, the Board notified 
the veteran that there had been a change in the criteria 
governing ratings of intervertebral disc syndrome.  See 67 
Fed. Reg. 54,345, 54,349 (August 22, 2002).  Where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, the version of the law or regulations most 
favorable to the appellant applies unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1990).  
The RO has not yet considered the veteran's claim pursuant to 
the amended regulations.  If, after all the requested 
development is completed, the RO determines that the amended 
regulations are 



applicable to the veteran's claim, the RO should consider 
that claim pursuant thereto. 

This case is REMANDED for the following:

1.  The RO should contact the veteran and 
his representative to identify the dates 
of treatment he received for his back.  
The RO should then obtain and associate 
with the claims file all VA treatment 
records for the veteran's back that are 
not already of record from the VA Medical 
Center in Muskogee, Oklahoma.  

2.  Once any additional records are 
obtained pursuant to the aforementioned 
instruction, the RO should afford the 
veteran VA orthopedic and neurological 
examinations to determine the nature and 
etiology of his service-connected back 
disability.  The veteran's claims file 
should be provided to the examiners for 
review and it should be noted that the 
file was available for review in 
conjunction with the examinations.  All 
testing deemed necessary should be 
conducted and opinions provided as to the 
nature and severity of the veteran's back 
disability.  

In their examination reports, the 
examiners should record all complaints, 
pertinent clinical findings and 
diagnoses, and describe in detail the 
extent of any functional loss caused by 
the veteran's service-connected back 
disability, including any neurological 
involvement and related symptoms.  The 
examiners should describe any loss due to 
reduced or excessive 



excursion, decreased strength, speed, or 
endurance, or the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  The examiners 
should comment on the extent to which the 
veteran has functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
indicate whether any reported pain is 
supported by adequate pathology and 
evidenced by visible behavior.  The 
examiners should describe the functional 
loss in terms of additional loss of 
motion beyond that which is observed 
clinically.  They should specifically 
indicate whether, with any additional 
loss of motion, the veteran's back would 
be ankylosed, and if so, at what angle.  

The examiners should also opine whether 
the veteran's service-connected back 
disability includes intervertebral disc 
syndrome, and if so, describe the 
symptoms and whether it is severe - 
manifested by recurring attacks, with 
intermittent relief - or pronounced - 
manifested by persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  The examiners 
should also indicate whether any 
intervertebral disc syndrome shown to 
exist involves incapacitating episodes 
lasting a total duration of less than six 
weeks during the past 12 months, or 
whether it involves incapacitating 
episodes lasting a total duration of at 
least six weeks during the past 12 
months.  By "incapacitating episodes" is 
meant a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  See 38 C.F.R. § 4. 71a, 
Diagnostic Code 5293, note (1).

To the extent possible, the examiners 
should reconcile the conflicting evidence 
of record regarding whether there is a 
neurological component to the veteran's 
back disability.  They should provide 
detailed rationale, with specific 
references to the record, for their 
opinions.    

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  The RO should 
consider all regulations pertinent to the 
veteran's claim, including, if 
appropriate, the former and revised 
criteria for rating intervertebral disc 
syndrome, Diagnostic Code 5293.  If the 
RO denies any benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case which includes all evidence 
received since the last supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously).  See 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




